        Case 7:20-mc-00245-PMH
Case 7-20-mc-00245-PMH         Document
                          Document       17in Filed
                                   4 Filed    NYSD  07/20/20  Page 1 ofPage
                                                      on 06/30/2020     3 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WHITE PLAINS DIVISION
-----------------------------------------------------------------X

ELIZABETH SINES, ET AL.,                                              Case No. 20-mc-245
                                                   Application denied in light of the movant's letter dated
Plaintiffs,                                        7/17/2020 withdrawing the motion to seal (Doc. 10).
v.                                                 The Clerk is requested to terminate Docs. 4 and 6.

 JASON KESSLER, ET AL.,                            SO ORDERED.
                                                                     Original Western District of VA
                                                    _______________________
 Defendants.                                                          Case No. 3:17-cv-00072-NKM
                                                    Philip M. Halpern
-----------------------------------------------------------------X
                                                    United States District Judge

                                                  Dated: New York, New York
PLEASE TAKE NOTICE that, upon the                         July 20,hereto,
                                                papers attached    2020 Movant      Michael Peinovich will

move this Court, at the Honorable Charles L. Brieant Courthouse located at 300 Quarropas

Street, White Plains, NY 10601, at a date and time to be determined by the Court and before the

Honorable Nelson S. Roman, to hold Exhibit 5 under seal until such time as Respondent Seth

Wispelwey can file a motion to seal Exhibit 5, and for such other, further and different relief as

may be just and proper.


Dated: Goshen, New York                     Yours, etc.
       June 30, 2020



                                            /s/ Frederick C. Kelly
                                            Frederick C. Kelly, Esq.
                                            Attorney for Movant Michael Peinovich
                                            One Harriman Square
                                            Goshen, NY 10924
                                            Phone No.: (845) 294-7945
                                            Fax: (845) 294-7889
                                            fckellylaw@gmail.com
        Case 7:20-mc-00245-PMH
Case 7-20-mc-00245-PMH         Document
                          Document       17in Filed
                                   4 Filed    NYSD  07/20/20  Page 2 ofPage
                                                      on 06/30/2020     3 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WHITE PLAINS DIVISION
-----------------------------------------------------------------X

ELIZABETH SINES, ET AL.,                                             Case No. 20-mc-245

Plaintiffs,
v.

 JASON KESSLER, ET AL.,
                                                                     Original Western District of VA
 Defendants.                                                         Case No. 3:17-cv-00072-NKM
-----------------------------------------------------------------X

1.      The above captioned matter is a Motion to Quash Subponea served on Movant Michael

        Peinovich. This Sealing Motion is a request for relief within that miscellaneous

        procedure.

2.      The Subpoenae in dispute were issued out of the Federal District Court for the Western

        District of Virginia, (i.e. “Sines et al. v. Kessler et al., Western District of Virginia Case

        No. 3:17-cv-00072-NKM”) . They seek various ands sundry materials, as well an

        unlimited deposition, from Peinovich, a non-party to the main litigation in Western

        Virginia.

3.      It appears that one of the documents attached to Movant’s affidavit in support of his

        Motion to Quash, to wit, Exhibit 5 (which are Interrogatory Responses of Seth

        Wispelwey dated May 14, 2018 – Wispelwey is a plaintiff in the case), was produced

        under a confidentiality order in the main litigation.

4.      Peinovich had formerly been a party to the main litigation, but was dismissed from that

        case, as set forth at greater length in his affidavit in support.

5.      The copy of said document in possession of Movant appears to be fully redacted as to any
        Case 7:20-mc-00245-PMH
Case 7-20-mc-00245-PMH         Document
                          Document       17in Filed
                                   4 Filed    NYSD  07/20/20  Page 3 ofPage
                                                      on 06/30/2020     3 3 of 3




          confidential information. However, Peinovich wishes to be cautious about complying

          with any confidentiality order.

6.        Accordingly, Peinovich hereby files Exhibit 5 to his Motion to Quash under seal so that it

          will be held under seal until such time as Seth Wispelwey can appear and address the

          confidentiality status of Exhibit 5 (although Movant reached out to Wispelwy’s attorneys,

          they have not yet responded to his request and Peinovich is otherwise under pressing

          deadlines regarding his Motion to Quash).



WHEREFORE Movant Michael Peinovich respectfully requests an order to seal Exhibit 5 until

such time as Seth Wispelwey can appear and address the confidentiality status of Exhibit 5 to his

Motion to Quash; and for such other, further and different relief as the Court deems just and

proper.


Dated: Goshen, New York                 Yours, etc.
       June 30, 2020



                                        /s/ Frederick C. Kelly
                                        Frederick C. Kelly, Esq.
                                        Attorney for Movant Michel Peinovich
                                        One Harriman Square
                                        Goshen, NY 10924
                                        Phone No.: (845) 294-7945
                                        Fax: (845) 294-7889
                                        fckellylaw@gmail.com
